Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 17th, 2021 has been entered. Claims 1-4, 6, and 8-21 remain pending in the application. Applicant’s amendments to the Abstract, Specification, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed January 12, 2021.  Applicant’s amendment to Claim 12 to avoid 112(f) interpretation for “data source” is sufficient.  Applicant’s amendment to Claim 12 to avoid 112(f) interpretation for “processing unit” by replacing “for” with “configured to” still invokes 112(f) (see MPEP 2181(I)).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "processing unit configured to manage" in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Pursuant to the above, “processing unit configured to manage” is being interpreted as a “networked processing unit” of “a vehicle or smartphone”, as specified on Page 11, Lines 7-8 of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the transmitted user information" in Line 16.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the user information transmitted from the at least one data source.”
Claim 1 recites the limitation "the excluded transmitted user information" in Lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the user information transmitted from the at least one data source and excluded from use by the at least one machine learner.”
Claim 1 recites the limitation "the machine learner" in Lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the at least one machine learner.”
Claim 12 recites the limitation "the detected user information" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the user information detected with the aid of the at least one data source.”
Claim 12 recites the limitation "the excluded detected user information" in Lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the user information detected with the aid of the at least one data source and excluded from use by the at least one machine learner.”
Claim 12 recites the limitation "the machine learner" in Lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the at least one machine learner.”
Claim 14 recites the limitation "the machine learner" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the at least one machine learner.”
Claim 15 recites the limitation "the excluded transmitted user information" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the user information transmitted from the at least one data source and excluded from use by the at least one machine learner.”
Claim 16 recites the limitation "the excluded transmitted user information" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the user information transmitted from the at least one data source and excluded from use by the at least one machine learner.”
Claim 19 recites the limitation "the machine learner" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the at least one machine learner.”
Claim 20 recites the limitation "the excluded detected user information" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the user information detected with the aid of the at least one data source and excluded from use by the at least one machine learner.”
Claim 21 recites the limitation "the excluded detected user information" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the user information detected with the aid of the at least one data source and excluded from use by the at least one machine learner.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 8, 9, 11, 12, 13, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et. al. (WO 2016/109540 A1; hereinafter “Nagy”) in view of Chan et. al. (US PGPub 2008/0243815 A1; hereinafter “Chan”).
As per claim 1, Nagy teaches a method for controlling user information (Nagy Para [0004] discloses a method for receiving a driver profile and determining a driving style (“The method further includes receiving, with the electronic processor, a driver profile including a plurality of settings based on the profile selection... The method further includes determining, with the electronic processor, a driving style based on the data and adjusting, with the electronic processor, at least one of the plurality of settings based on the driving style.”)) in an automatically learning device (Nagy Para [0025] discloses an automatically learning device (“In one exemplary embodiment, the electronic controller 12 performs machine learning functions”)), the method comprising:
predefining, by a user, at least one predefined rule (Nagy Para [0045] discloses a predefined rule predefined by the user (“plurality of settings for a new (empty) driver profile 29 may be entered by the driver”).  Nagy Para [0055] also discloses a rule predefined by the user (“received approvals and disapprovals…as inputs…to determine the preferred settings….over time”))
transmitting user information related to the user from at least one data source to a processing unit of the learning device (Nagy Para [0046] discloses transmitting user information from a sensor (i.e., data source) to a controller: (“When the autonomous vehicle control system 10 is in the learning mode, the electronic controller 12 monitors the driver's style of driving using the sensors 16”).  Nagy [0023] discloses that the electronic controller comprises a processor (“The electronic controller 12 includes an electronic processor 24.”)   Nagy Para [0025] disclose that the electronic controller is a learning device (“the electronic controller 12 performs machine learning functions”).  Nagy Para [0046] discloses that the information is related to the user (“driver’s driving maneuvers”)).
generating, by the processing unit using at least one machine learner, at least one user model based on the user information, the at least one user model being adapted via an adaptation of parameters, used by the at least one machine learner for generating the at least one user model, and the parameters, used by the at least one machine learner for generating the at least one user model, being adapted as a function of the at least one predefined rule (Nagy Para [0046] discloses using the user information (“driver’s driving maneuvers”) to “learn” the user model (“motion behaviors”) based on parameters (“an average following distance, a minimum following distance…”).  Nagy Para [0004] discloses that the learning is accomplished via the processing unit (“The method further includes determining, with the electronic processor, a driving style”).  Nagy Para [0044], [0045], [0049], [0055] each disclose the parameters being adapted as a function of at least one predefined rule (“driver…may choose to operate…without using a driver profile”, “settings for a new…profile…entered by the driver”, “road or weather conditions…based on these conditions”, “received approvals and disapprovals”)
personalizing at least one terminal using the user model generated on the basis of the adapted parameters (Nagy Para [0040] discloses personalizing (“driver profile…includes…a plurality of settings, relating to…the operation of”) at least one terminal (“the autonomous vehicle”)).
However, Nagy does not teach wherein the at least one predefined rule predefined by the user includes instructions to exclude certain of the transmitted user information from use 
Chan teaches wherein the at least one predefined rule predefined by the user includes instructions to exclude certain of the transmitted user information from use by the machine learner in the generation or adaption of the user model, the excluded transmitted user information including information related to a purchasing behavior of the user.  (Chan Para [0005] discloses that a user may mark purchased items (i.e., a predefined rule predefined by the user) to indicate they should not be used to generate recommendations (i.e., generate a user model): “To address this problem, some web sites allow users to view and "edit" their respective purchase histories, item viewing histories, and/or other item collections on an item-by-item basis, such as by rating, deleting, and/or tagging particular items. These edits are then taken into consideration in generating recommendations for the user. As one example, a user may delete from his or her purchase history all gift purchases, or may otherwise mark these items to indicate that they should not be used to generate recommendations.”)
Nagy and Chan are analogous art because they are both in the same field of endeavor of personalized devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan with Nagy’s method with a motivation to improve the utility of recommendations to the user by removing items for which the user has indicated a lack of interest.  (Chan: [0007], [0010]).

As per claim 2, the combination of Nagy and Chan as shown above teaches the method of claim 1 and further teaches wherein the parameters used by the at least one machine learner for generating the at least one user model (i) specify statistical properties of mathematical formulas used to process the user information, and/or (ii) specify connections to additional models. (Nagy Para [0046] discloses using the user information (“driver’s driving maneuvers”) to “learn” the user model (“motion behaviors”) based on parameters (“an average following distance, a minimum following distance…”).  “Average following distance” and “minimum following distance” are statistical properties of mathematical formulas used to process the user information).

As per claim 3, the combination of Nagy and Chan as shown above teaches the method of claim 1 and further teaches wherein information is excluded from an output in the event that the information, which is related to user information that is to be deleted in accordance with the at least one predefined rule, is to be output by the automatic learning device after an adaptation of the parameters of the at least one machine learner. (Chan Para [0010] discloses excluding item recommendations (i.e., result of machine learning), from an output in the event that the items are related to those for which the user has indicated a lack of interest (i.e., a predefined rule): (“Another process involves forming clusters of items in which a user has indicated a lack of interest. These clusters are used to filter the output of a recommendation engine so as to remove items that may represent poor recommendations.”)  Chan Para [0005] discloses that the lack of interest (i.e., a predefined rule) may be indicated by deleting user information: (“To address this problem, some web sites allow users to view and "edit" their respective purchase histories, item viewing histories, and/or other item collections on an item-by-item basis, such as by rating, deleting, and/or tagging particular items. These edits are then taken into consideration in generating recommendations for the user. As one example, a user may delete from his or her purchase history all gift purchases, or may otherwise mark these items to indicate that they should not be used to generate recommendations.”)

As per claim 8, the combination of Nagy and Chan as shown above teaches the method of claim 1 and further teaches wherein, as a function of at least one predefined rule, at least one of: (i) various user models for various classes of user information are developed, and (ii) respective models are rejected (Nagy Para [0041] discloses various user models for various classes of user information.  Here is disclosed, in addition to the driving style information, a separate class of user information (“driver’s calendar entries, appointments, and addresses”) for a user model (“such data might be used to help plan routes or provide easier access to relevant points of interest”)).  Nagy Para [0044], [0045], [0049], [0055] each disclose that the driver model is developed as a function of at least one predefined rule: (“driver…may choose to operate…without using a driver profile”, “settings for a new…profile…entered by the driver”, “road or weather conditions…based on these conditions”, “received approvals and disapprovals”)

As per claim 9, the combination of Nagy and Chan as shown above teaches the method of claim 1 and further teaches wherein already existing user models are redeveloped based on (Nagy Para [0047] discloses a driver profile being updated or adjusted.  Two predefined rules are specified:  “replacing existing settings with new settings” or “incremental adjustments”, based on the most recent driving style).

As per claim 11, the combination of Nagy and Chan as shown above teaches the method of claim 1 and further teaches wherein information to be output by the learning device is at least partially excluded from an output as a function of the at least one predefined rule (Chan Para [0010] discloses that information be excluded from an output as a function of at least one predefined rule. (“Another process involves forming clusters of items in which a user has indicated a lack of interest. These clusters are used to filter the output of a recommendation engine so as to remove items that may represent poor recommendations.”)).

As per claim 12, the combination of Nagy and Chan teaches a device for controlling user information (Nagy Para [0005] discloses a device (“electronic controller”) for controlling user information (“driver profile”)), comprising:
at least one data source for detecting user information, the data source being a sensor, or an Internet browser, or a smartphone (Nagy Para [0046] discloses detecting information using sensors: “When the autonomous vehicle control system 10 is in the learning mode, the electronic controller 12 monitors the driver's style of driving using the sensors 16”.  Nagy Para [0046] discloses that the information is user information (“driver’s driving maneuvers”)).
(Nagy Fig. 1 discloses a processing unit 24 of a control component 12.  Nagy Para [0025] discloses that the control component 12 performs machine learning functions.  Nagy Para [0046] discloses user information detected with the aid of a data source (“When the autonomous vehicle control system 10 is in the learning mode, the electronic controller 12 monitors the driver's style of driving using the sensors 16”). Nagy Para [0046] discloses using the user information (“driver’s driving maneuvers”) to “learn” the user model (“motion behaviors”) based on parameters (“an average following distance, a minimum following distance…”).  Nagy Para [0040] discloses personalizing (“driver profile…includes…a plurality of settings, relating to…the operation of”) at least one terminal (“the autonomous vehicle”).  Nagy Para [0044], [0045], [0049], [0055] each disclose the parameters being adapted as a function of at least one predefined rule (“driver…may choose to operate…without using a driver profile”, “settings for a new…profile…entered by the driver”, “road or weather conditions…based on these conditions”, “received approvals and disapprovals”).
(Chan Para [0005] discloses that a user may mark purchased items (i.e., a predefined rule predefined by the user) to indicate they should not be used to generate recommendations (i.e., machine learning to generate a user model): “To address this problem, some web sites allow users to view and "edit" their respective purchase histories, item viewing histories, and/or other item collections on an item-by-item basis, such as by rating, deleting, and/or tagging particular items. These edits are then taken into consideration in generating recommendations for the user. As one example, a user may delete from his or her purchase history all gift purchases, or may otherwise mark these items to indicate that they should not be used to generate recommendations.”)

As per claim 13, the combination of Nagy and Chan as shown above teaches the method of claim 1 and further teaches wherein the at least one data source is a sensor, or an Internet browser, or a smartphone. (Nagy Para [0046] discloses detecting information using sensors: “When the autonomous vehicle control system 10 is in the learning mode, the electronic controller 12 monitors the driver's style of driving using the sensors 16”.  Nagy Para [0046] discloses that the information is user information (“driver’s driving maneuvers”)).

As per claim 14, the combination of Nagy and Chan as shown above teaches the method of claim 1 and further teaches wherein the machine learner is a module which recognizes patterns in a data set.  (Nagy Para [0046] discloses detecting information using sensors: “When the autonomous vehicle control system 10 is in the learning mode, the electronic controller 12 monitors the driver's style of driving using the sensors 16”.  Nagy Para [0046] discloses the data set (“driver’s driving maneuvers”).  Nagy Para [0047] discloses that the learning recognizes a driving style (i.e., patterns) in a data set:  “The electronic processor 24 uses this data and machine learning functions to determine a driving style for the driver. The driving style may be categorized based on a prototypical driver's habits, for example, sporty, relaxed, aggressive, or passive”).

As per claim 17, the combination of Nagy and Chan as shown above teaches the device of claim 12 and further teaches wherein the parameters used by the at least one machine learner for generating the at least one user model: (i) specify statistical properties of mathematical formulas used to process the user information, and/or (ii) specify connections to additional models (Nagy Para [0046] discloses using the user information (“driver’s driving maneuvers”) to “learn” the user model (“motion behaviors”) based on parameters (“an average following distance, a minimum following distance…”).  “Average following distance” and “minimum following distance” are properties of mathematical formulas used to process the user information).

As per claim 19, the combination of Nagy and Chan as shown above teaches the device of claim 12 and further teaches wherein the machine learner is a module which recognizes patterns in a data set.  (Nagy Para [0046] discloses detecting information using sensors: “When the autonomous vehicle control system 10 is in the learning mode, the electronic controller 12 monitors the driver's style of driving using the sensors 16”.  Nagy Para [0046] discloses the data set (“driver’s driving maneuvers”).  Nagy Para [0047] discloses that the learning recognizes a driving style (i.e., patterns) in a data set:  “The electronic processor 24 uses this data and machine learning functions to determine a driving style for the driver. The driving style may be categorized based on a prototypical driver's habits, for example, sporty, relaxed, aggressive, or passive”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagy and Chan in view of Sobotka et. al. (US PGPub 2008/0209350 B1; hereinafter “Sobotka”).
As per claim 4, the combination of Nagy and Chan as shown above teaches the method of claim 1.  However the combination of Nagy and Chan fails to explicitly teach wherein the parameters, which are used by the at least one machine learner for generating the at least one user model, are changed as a function of the at least one predefined rule in such a way that an adaptation of the at least one user model to the user information transmitted from the at least one data source is prevented.
However, Sobotka teaches wherein the parameters, which are used by the at least one machine learner for generating the at least one user model, are changed in such a way that an adaptation of the at least one user model to the user information transmitted from the at least  (Sobotka Para [0130] discloses parameters for particular features being given negative weights, in order to unlearn things about a user).
Nagy, Chan, and Sobotka are analogous art because they are in the same field of endeavor of personalized devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sobotka with the combination of Nagy and Chan with a motivation to prevent the system from producing results that no longer suit the user (Sobotka Para [0130], final line).

Claims 6, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy and Chan in view of Yinzhi Cao and Junfeng Yang (“Towards Making Systems Forget with Machine Unlearning”; hereinafter “Cao”).
As per claim 6, the combination of Nagy and Chan as shown above teaches the method of claim 1.  However the combination of Nagy and Chan fails to explicitly teach wherein the at least one predefined rule includes instructions for at least partially changing, during creation of the at least one user model, user information transmitted by the at least one data source.
However, Cao teaches wherein the at least one predefined rule includes instructions for at least partially changing, during creation of the at least one user model, user information transmitted by the at least one data source.  (Cao, Sec II. B. Para 7 p 466, discloses that one “pollute” (i.e., change) training data: (“Second, the attacker must carefully pollute enough data to mislead the machine learning algorithms. In the crowdsourcing case, she, the administrator of the crowdsourcing sites, directly pollutes the labels of some training data”)).


As per claim 10, the combination of Nagy and Chan as shown above teaches the method of claim 1.  However the combination of Nagy and Chan fails to explicitly teach wherein respective user information selected as a function of the at least one predefined rule is supplemented by predefined information.
However, Cao teaches wherein respective user is supplemented by predefined information. (Cao, Sec II. B. Para 5 p 466, discloses that one “injects” (i.e., supplements) data samples, misleading the algorithms to compute an incorrect feature set or model (“An attacker injects carefully polluted data samples into a learning system, misleading the algorithms to compute an incorrect feature set and model.”)).

As per claim 18, the combination of Nagy and Chan as shown above teaches the device of claim 12.  However the combination of Nagy and Chan fails to explicitly teach wherein the 
However, Cao teaches wherein the at least one predefined rule includes instructions for at least partially changing, during creation of the at least one user model, user information transmitted by the at least one data source. (Cao, Sec II. B. Para 7 p 466, discloses that one “pollute” (i.e., change) training data: (“Second, the attacker must carefully pollute enough data to mislead the machine learning algorithms. In the crowdsourcing case, she, the administrator of the crowdsourcing sites, directly pollutes the labels of some training data”)).

Claims 15, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy and Chan in view of Tamp et. al. (“US PGPub 2016/0352712 A1”; hereinafter “Tamp”).
As per claim 15, the combination of Nagy and Chan as shown above teaches the method of claim 1.  However the combination of Nagy and Chan fails to explicitly teach wherein the excluded transmitted user information includes information related to a location of the user.
However, Tamp teaches wherein the excluded transmitted user information includes information related to a location of the user. (Tamp, Para [0035], discloses a personalized profile for a user that can provide relevant information (i.e., learning), which includes data for location and search behavior:  “Additional data for a user may also be associated with the user account, such as user preferences, location history data, playlist data, and search history data, to name only a few examples. Remote computing device 120 may use the data associated with a user to provide contextually relevant information, services, and/or personalization to the user.”  Tamp, Para [0059], discloses a privacy control for user information:  “As further described in the operations of FIG. 3, because vehicle head unit 100 may be used in a shared-screen environment, privacy controls may be applied by vehicle head unit 100 to prevent the output of private information associated with one or more users and/or the storing of data to one or more user accounts.”  Tamp, Para [0065], discloses a user predefining a rule for a privacy control for any category of information:  “In some examples, a user may define a privacy control by interacting with a user interface provided by one or more of vehicle head unit 100, a computing device of the user (e.g., a smartphone, tablet, desktop computer, laptop computer, etc.), or a remote computing device. In some examples the graphical user interface may allow the user to specify one or more properties or characteristics for the privacy control. For instance, a user may specify a type of information (e.g., email, social networking, text message, multimedia, etc.), a particular content of information (e.g., based on category, keyboard, or other input), and/or any other property or characteristic for the privacy control.”  Tamp, Para [0067], discloses the privacy rule preventing data from being stored to the user’s account:  “In some examples, vehicle head unit 100 may use one or more privacy controls to prevent data from being stored to one or more user accounts.”)
Nagy, Chan, and Tamp are analogous art because they are in the same field of endeavor of personalized devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tamp 

As per claim 16, the combination of Nagy and Chan as shown above teaches the method of claim 1.  However the combination of Nagy and Chan fails to explicitly teach wherein the excluded transmitted user information includes information related to a search behavior of the user.
However, Tamp teaches wherein the excluded transmitted user information includes information related to a search behavior of the user. (Tamp, Para [0035], discloses a personalized profile for a user that can provide relevant information (i.e., learning), which includes data for location and search behavior:  “Additional data for a user may also be associated with the user account, such as user preferences, location history data, playlist data, and search history data, to name only a few examples. Remote computing device 120 may use the data associated with a user to provide contextually relevant information, services, and/or personalization to the user.”  Tamp, Para [0059], discloses a privacy control for user information:  “As further described in the operations of FIG. 3, because vehicle head unit 100 may be used in a shared-screen environment, privacy controls may be applied by vehicle head unit 100 to prevent the output of private information associated with one or more users and/or the storing of data to one or more user accounts.”  Tamp, Para [0065], discloses a user predefining a rule for a privacy control for any category of information:  “In some examples, a user may define a privacy control by interacting with a user interface provided by one or more of vehicle head unit 100, a computing device of the user (e.g., a smartphone, tablet, desktop computer, laptop computer, etc.), or a remote computing device. In some examples the graphical user interface may allow the user to specify one or more properties or characteristics for the privacy control. For instance, a user may specify a type of information (e.g., email, social networking, text message, multimedia, etc.), a particular content of information (e.g., based on category, keyboard, or other input), and/or any other property or characteristic for the privacy control.”  Tamp, Para [0067], discloses the privacy rule preventing data from being stored to the user’s account:  “In some examples, vehicle head unit 100 may use one or more privacy controls to prevent data from being stored to one or more user accounts.”)

As per claim 20, the combination of Nagy and Chan as shown above teaches the device of claim 12.  However the combination of Nagy and Chan fails to explicitly teach wherein the excluded transmitted user information includes information related to a location of the user.
However, Tamp teaches wherein the excluded transmitted user information includes information related to a location of the user. (Tamp, Para [0035], discloses a personalized profile for a user that can provide relevant information (i.e., learning), which includes data for location and search behavior:  “Additional data for a user may also be associated with the user account, such as user preferences, location history data, playlist data, and search history data, to name only a few examples. Remote computing device 120 may use the data associated with a user to provide contextually relevant information, services, and/or personalization to the user.”  Tamp, Para [0059], discloses a privacy control for user information:  “As further described in the operations of FIG. 3, because vehicle head unit 100 may be used in a shared-screen environment, privacy controls may be applied by vehicle head unit 100 to prevent the output of private information associated with one or more users and/or the storing of data to one or more user accounts.”  Tamp, Para [0065], discloses a user predefining a rule for a privacy control for any category of information:  “In some examples, a user may define a privacy control by interacting with a user interface provided by one or more of vehicle head unit 100, a computing device of the user (e.g., a smartphone, tablet, desktop computer, laptop computer, etc.), or a remote computing device. In some examples the graphical user interface may allow the user to specify one or more properties or characteristics for the privacy control. For instance, a user may specify a type of information (e.g., email, social networking, text message, multimedia, etc.), a particular content of information (e.g., based on category, keyboard, or other input), and/or any other property or characteristic for the privacy control.”  Tamp, Para [0067], discloses the privacy rule preventing data from being stored to the user’s account:  “In some examples, vehicle head unit 100 may use one or more privacy controls to prevent data from being stored to one or more user accounts.”)

As per claim 21, the combination of Nagy and Chan as shown above teaches the device of claim 12.  However the combination of Nagy and Chan fails to explicitly teach wherein the excluded transmitted user information includes information related to a search behavior of the user.
However, Tamp teaches wherein the excluded transmitted user information includes information related to a search behavior of the user. (Tamp, Para [0035], discloses a personalized profile for a user that can provide relevant information (i.e., learning), which includes data for location and search behavior:  “Additional data for a user may also be associated with the user account, such as user preferences, location history data, playlist data, and search history data, to name only a few examples. Remote computing device 120 may use the data associated with a user to provide contextually relevant information, services, and/or personalization to the user.”  Tamp, Para [0059], discloses a privacy control for user information:  “As further described in the operations of FIG. 3, because vehicle head unit 100 may be used in a shared-screen environment, privacy controls may be applied by vehicle head unit 100 to prevent the output of private information associated with one or more users and/or the storing of data to one or more user accounts.”  Tamp, Para [0065], discloses a user predefining a rule for a privacy control for any category of information:  “In some examples, a user may define a privacy control by interacting with a user interface provided by one or more of vehicle head unit 100, a computing device of the user (e.g., a smartphone, tablet, desktop computer, laptop computer, etc.), or a remote computing device. In some examples the graphical user interface may allow the user to specify one or more properties or characteristics for the privacy control. For instance, a user may specify a type of information (e.g., email, social networking, text message, multimedia, etc.), a particular content of information (e.g., based on category, keyboard, or other input), and/or any other property or characteristic for the privacy control.”  Tamp, Para [0067], discloses the privacy rule preventing data from being stored to the user’s account:  “In some examples, vehicle head unit 100 may use one or more privacy controls to prevent data from being stored to one or more user accounts.”)

Response to Arguments
Applicant’s argument with respect to claim(s) 1, 2, 8, 9, and 12 has been considered but are moot because the new ground of rejection does not rely on any reference applied to claims 1, 2, 8, 9, and 12 in the prior rejection of record for the new matter specifically challenged in the argument.  The same argument was also applied to dependent claims 3, 4, 6, 10, and 11, and is also moot with respect to these claims.  Previously applied reference to claims 3 and 11, Chan, does cure the deficiencies of Nagy, as it discloses excluding information related to the purchasing behavior of a user (Chan: [0005]). One would be motivated to combine the teachings of Chan with Nagy to improve the utility of recommendations to the user by removing items for which the user has indicated a lack of interest.  (Chan: [0007], [0010]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.S./Examiner, Art Unit 2126                                                                                                                                                                                                        

/BABOUCARR FAAL/Primary Examiner, Art Unit 2184